Citation Nr: 0721574	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  06-02 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to February 
1972, which included service in the republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
perfected a timely appeal of this determination to the Board.

In December 2006, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claim's file.

The Board notes that subsequent to the RO's certification of 
appeal to the Board, the Board received additional evidence 
from the veteran in the form of service personnel records.  
However, such records are duplicates of records that are 
already associated with claims folder and were considered by 
the RO in adjudicating the veteran's claim.  Thus, the Board 
may decide this matter on the merits without initial RO 
consideration of such additional evidence.  See, 38 C.F.R. 
§ 20.1304(c).


FINDINGS OF FACT

1. The record lacks credible supporting evidence that the 
veteran's claimed in-service stressors occurred.

2. Service medical records are negative for any indications 
of a psychiatric disorder, and there is no medical evidence 
relating to a psychiatric disorder until 2001, which is 29 
years after the veteran's separation from service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and 
depression, was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 4.125(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, March 2005 
and May 2005 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006), these 
letters together essentially satisfied the notification 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing the veteran about 
the information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claim.  The veteran was also provided a form 
to submit information in support of a service connection 
claim for PTSD.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in March 2006.  However, as the Board concludes below 
that the preponderance is against the veteran's claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Therefore, despite any inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in processing the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
veteran's service personnel and medical records, private 
post-service medical treatment records, VA medical treatment 
records, a lay statement from the veteran's niece, the 
veteran's testimony at his December 2006 Board hearing, and 
written statements from the veteran are associated with the 
claims file.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.  The Board therefore determines that VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for an acquired psychiatric disorder, which includes PTSD and 
depression.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

For the purposes of establishing service connection, a 
stressor is a traumatic event 
(1) to which the veteran was exposed during active service 
and in which the veteran "experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others"; and (2) which 
produced in the veteran a response involving intense fear, 
helplessness, or horror.  Cohen v. Brown, 10 Vet. App. 128, 
141 (1997) (citing the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed., 1994) (DSM-IV)).  It is the 
distressing event, rather than the mere presence in a 
"combat zone," that may constitute a valid stressor for the 
purposes of supporting a diagnosis of PTSD.  Cohen, at 142 
(citing Zarycki v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b).  If the veteran did not 
serve in combat, alleged stressors must be corroborated by 
service records or other credible supporting evidence.  
C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); Cohen v. Brown, 10 Vet. App. 128 (1997).

In a May 2005 statement, the veteran asserted that he had 
PTSD secondary to in-service trauma whereby, approximately 2 
to 3 weeks after he arrived in Indochina, two squads were to 
meet for patrol when they were fired upon and the veteran's 
friend, R. R., was shot and killed.  The statement also 
indicated that after this the veteran's unit was involved in 
numerous fire fights.

The veteran's service medical records are negative for 
complaints of or treatment for PTSD, depression, or any 
psychiatric disorder.  The veteran's February 1972 separation 
examination indicates a normal clinical psychiatric 
evaluation.

The veteran's service personnel records do not indicate that 
the veteran engaged in combat, and the specialty title listed 
on the veteran's DD 214 is that of a cook.

Private medical records dated in October 2001 and December 
2001 indicate treatment for symptoms of depression.

The veteran was given a VA psychiatric/psychosocial 
assessment in November 2005.  At the time of the examination, 
the veteran reported the following: anxiety depression, 
anger, and irritability for many years since he had returned 
from Vietnam; that such feelings had intensified over the 
last 3 years; and that he had been depressed most of his 
life.  The veteran's wife reported that the veteran stayed 
drunk and isolated in the basement of his home for one year 
after getting out of the service in 1970.  It was also noted 
that the veteran was a combat veteran, that he saw many 
things that depressed him and had great difficulty talking 
about it, that he could not watch much television, as it 
activated his mood and anxiety, and that he had problems with 
memory, which he attributed to his traumatizing experiences 
in Vietnam.  The veteran was diagnosed as having PTSD.

Records reveal that nobody by R. R.'s name was recorded as 
being killed in Indochina during the veteran's period of 
service.

After a review of the record, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for PTSD.  Although the evidence of record does contain a 
diagnosis of PTSD, the record not establish that the veteran 
engaged in combat, and there is no credible supporting 
evidence of the claimed in-service stressor of the veteran's 
witnessing the death of R. R.

The record does not indicate that the veteran engaged in 
combat with the enemy, as the veteran's records do not 
indicate a medal or award related to combat, the specialty 
title listed on the veteran's DD 214 is that of a cook, and 
combat is not indicated in the veteran's service personnel 
records.  In this regard, the Board notes that that the basis 
of the veteran's PTSD diagnosis on November 2005 VA 
psychiatric/psychosocial assessment was his reported combat 
experience, and non-specific things he saw in relationship to 
combat.  The November 2005 VA examiner did not relate the 
veteran's PTSD to a specific stressor, such as death of R. R.

Furthermore, the RO attempted to verify the veteran's alleged 
stressor of witnessing R. R.'s death, but such stressor was 
not verified, as nobody by R. R.'s name was recorded as being 
killed in Indochina during the veteran's period of service.

As the evidence of record is not positive for either a combat 
experience or the death of R. R., the Board finds that the 
record lacks credible supporting evidence that the veteran's 
claimed in-service stressors occurred.

The Board also notes that service-connection has not been 
established on the basis that a current psychiatric disorder 
began in service.  Service medical records are negative for 
any indications of a psychiatric disorder, and there is no 
medical evidence relating to a psychiatric disorder until 
2001, which is 29 years after the veteran's separation from 
service.

Accordingly, service connection for an acquired psychiatric 
disorder, including PTSD and depression, is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and depression is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


